Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13-26 are rejected under 35 U.S.C. 102a1 as being anticipated by Wilke (US-5588510).
Regarding claim 1, Wilke discloses an inner tube (8); a piston (3) slidably disposed within the inner tube, the piston defining a first working chamber (11) and a second working chamber (12) within the inner tube; an outer tube (7 or 2) disposed around the inner tube, the outer tube defining an outer chamber (10) between the inner tube and the outer tube, wherein the outer chamber (10) is in fluid communication with the first working chamber (11); a cover member (at least 5 and the housing thereof) mounted on an outer surface of the outer tube (fig 2), the cover member defining a collector chamber (at least 22 and/or 22/19/24) between the outer tube and the cover member (fig 1 and fig 2); a first control valve  (20) mounted on the cover member and extending at least from an outer surface of the cover member to an outer surface of the outer tube (figs 1 and 4, wherein the valve body extends in 
Regarding claim 2, Wilke discloses wherein a valve axis of each of the first and second control valves is substantially perpendicular to a longitudinal axis of the inner tube (figs 1 and 2).
Regarding claim 3, Wilke discloses an accumulator defining an accumulator chamber (9), wherein the accumulator chamber is in fluid communication with the collector chamber (fig 1).
Regarding claim 4, Wilke discloses wherein the accumulator is disposed within the outer tube (fig 2).
Regarding claim 5, Wilke discloses wherein the accumulator is disposed externally with respect to the outer tube (fig 2, 9).
Regarding claim 6, Wilke discloses a first check valve (at least 31) disposed within the cover member, the first check valve operable to allow flow of fluid from the collector chamber to the outer chamber (fig 1, col. 6, lines 30-end).
Regarding claim 7, Wilke discloses wherein the first check valve is disposed within the first control valve (figs 1 and 3).
Regarding claim 8, Wilke discloses comprising a second check valve (at least 31 or 16) disposed within the cover member, the second check valve operable to allow flow of fluid from the collector chamber to the second working chamber (col. 5, lines 13-15 and col. 6, line 30-end).

Regarding claim 13, Wilkes discloses wherein the first control valve (20) is operable to regulate fluid flow from the outer chamber (10) to the collector chamber (22) in response to a motion of the piston towards the first working chamber (11), the first control valve further operable to prevent fluid flow there through in response to a motion of the piston towards the second working chamber (col. 5, lines 1-24).
Regarding claim 14, Wilkes discloses wherein the second control valve (21) is operable to regulate fluid flow from the second working chamber (12) to the collector chamber (22) in response to a motion of the piston towards the second working chamber, the second control valve further operable to prevent fluid flow therethrough in response to a motion of the piston towards the first working chamber (col. 5, lines 25-39).
Regarding claim 15, Wilkes discloses wherein the outer tube defines a first opening (at or near 17) to fluidly communicate the outer chamber (10) with the collector chamber (22), and wherein the inlet of the first control valve is in fluid communication with the first opening (fig 1 and 3, at or near 17).
Regarding claim 16, Wilkes discloses comprising an end member (at or near capped end 14) disposed at an end of the inner tube (fig 2), the end member defining a passage (near 16) that fluidly communicates the second working chamber (12) with a second opening of the outer tube, wherein the inlet of second control valve (18) is in fluid communication with the second opening (fig 1 and fig 2).

Regarding claim 17, Wilke discloses an inner tube (8); a piston (3) slidably disposed within the inner tube, the piston defining a first working chamber (11) and a second working chamber (12) within the inner tube; an outer tube (7 or 2) disposed around the inner tube, the outer tube defining an outer chamber (10) between the inner tube and the outer tube, wherein the outer chamber (10) is in fluid 
Regarding claim 18, Wilke discloses wherein a valve axis of each of the first and second control valves is substantially perpendicular to a longitudinal axis of the inner tube (fig 2).
Regarding claim 19, Wilke discloses an inner tube (8); a piston (3) slidably disposed within the inner tube, the piston defining a first working chamber (11) and a second working chamber (12) within the inner tube; an outer tube (7 or 2) disposed around the inner tube, the outer tube defining an outer chamber (10) between the inner tube and the outer tube, wherein the outer chamber (10) is in fluid communication with the first working chamber (11); a cover member (at least 5 and the housing 
Regarding claim 20, Wilke discloses wherein a valve axis of each of the first and second control valves is substantially perpendicular to a longitudinal axis of the inner tube (fig 2).
Regarding claims 21, 23, and 25, Wilke discloses wherein at least one of the first control valve and second control valve are partially received within the cover member.  (figs 2 and 4, at least wherein 5 does not fully enclose the valve assembly).
Regarding claims 22, 24, and 26 Wilke discloses wherein a first portion (at least bottom portion of valve in fig 4 or right side of valve in figure 1) of at least one of the first control valve and the second control valve is received within the cover member (5) and a second portion (at least the top portion ov .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (US-5588510) in view of Nowaczyk (US-7950506).
Regarding claims 10-12, Wilkes lacks a connection through welding. Nowaczyk teaches wherein a method of welding can be used to secure a control valve to a cylinder tube (col. 5, line 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a method of welding to mount an external valve assembly to a cylinder tube in order to provide a secure connection (Nowaczyk, col. 5, line 26).  A method of welding the valve assembly to the outer tube would also provide a unitary structure and fluid tight connection that would prevent outside debris or contaminants from entering the valve/cylinder assembly.
Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of record lacks wherein the first and second valve bodies extend at least from an outer surface of the cover member to an outer surface of the outer tube because the cover member of the Wilke completely houses the valve assembly, Examiner respectfully disagrees. 
First, it is noted that the amended claim does not require the valve assembly to be physically touching or contacting the outer tube and only requires that it extends thereto.  Since the axis of the valve assemblies of Wilke extend from left to right in figures 1-2 and up/down in figs 3-4, it has been interpreted that the valves extend from the cover to the outer tube.
Second, and as seen in figures 2 and 4, the valve assembly extends and attaches to the surface of the outer tube.  The valve assembly and cover depicted in figure 1 is a schematic drawing only and does not show the details of the attachment of the valves to the tube.  As cited above, and as seen in figures 2 and 4, the housing (5) does not fully enclose the valve assemblies as argued.  At least the top portion of the valves are not covered by (5).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lemmens et al. (US7562750) and Steed (US-5934422) disclose tandem valve cylinder arrangements wherein at least a portion of the valve assembly sticks out of or is not fully enclosed by a cover.  For example, in figure 6 of Lemmens et al. it is shown that a cover 158 assists in attachment to the main body and wherein the valve is only partially enclosed by 158.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657